NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claimed invention is drawn to methods of controlling the growth/reproduction of microbes on a material and, in particular, controlling microbial infection on plants or plant propagation materials, comprising treating said material with an antimicrobially effective amount of Crystalline Form A of a compound of formula I, 5-chlorobenzo[c][1,2]oxaboral-1(3H)-ol, or a pharmaceutically acceptable salt thereof and agrochemical compositions thereof.  The closest prior art is considered to be Austin et al (US 5,880,188; of record), which teach crystalline forms of the instantly claimed compounds and compositions thereof (Column 15, Table 5, Compound 68) as an antimicrobial.  However, Austin et al does not teach Crystalline Form A having the recited X-ray diffraction pattern and there is nothing to suggest that the method by which Austin et al crystallized the compounds would result in Crystalline Form A.  As such, the instant claims are determined to be free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611